Jenkins, P. J.
It appearing, from the remittitur and the opinion of the Supreme Court, that the judgment of this court rendered in this ease (see Orr v. Riley, 33 Ga. App. 472, 127 S. E. 236) has been reversed, the former judgment of this court is vacated, and, in accordance-with the ruling of the Supreme Court, the judgment of the court below is reversed because the court erred in overruling the demurrer to the petition. Orr v. Riley, 160 Ga. 480 (128 S. E. 669).

Judgment reversed.


Stephens and Bell, JJ., concur.